           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 1 of 31




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                                )
SAIT KURMANGALIYEV, on behalf                   ) Case No.
of himself and all others similarly situated,   )
                                                ) CLASS ACTION COMPLAINT
                      Plaintiff,                )
       v.                                       )
                                                )
PARKMOBILE, LLC,
                                                )
                                                )
                      Defendant.
                                                )
                                                )

      Plaintiff Sait Kurmangaliyev (“Plaintiff”), by its undersigned counsel, files

this Class Action Complaint on behalf of itself and a class of all similarly situated

persons against Defendant ParkMobile, LLC (“ParkMobile” or “Defendant”).

Plaintiff bases the forgoing allegations upon personal information and belief, the

investigation of counsel, and state the following:

                                   INTRODUCTION

      1.       ParkMobile is an application that launched in 2008 for smart phones

and devices that helps users find and pay for parking over their device and,

additionally, offers parking reservations for in communities and for events, including

concerts, sporting events, airport parking, and campus parking. ParkMobile claims
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 2 of 31




it is “committed to creating tech-based solutions that power smart mobility and make

parking hassles of the past obsolete.”

      2.       ParkMobile operates in cities and states throughout the country,

including 8 of the top 10 largest cities in the United States. In all, ParkMobile

provides parking services for 557 different cities and venues in 42 States. These

include, but are not limited to, New York City, San Francisco, Washington D.C.,

Denver, Kansas City, Boston, Oakland, Nashville, Chicago, Milwaukee, Baltimore,

and Atlanta.

      3.       To assist users in providing its services, ParkMobile collects a variety

of sensitive data, including names, license plate numbers, email addresses, phone

numbers, vehicle nicknames, passwords, and home addresses. This type of personal

and sensitive data is highly targeted by hackers who seek to exploit that data for

nefarious purposes. In the wrong hands, these types of sensitive and personally

identifying information may be wielded to cause significant harm to the user’s whose

information was stolen.

      4.       ParkMobile assures users that it is highly sophisticated tech company

and a technology innovator. It assured users that it can keep their information safe

and uses industry standard data security measures. Contrary to its representations

and promises, however, ParkMobile utilized inadequate data security measures it


                                           2
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 3 of 31




knew, or should have known, put the sensitive data it solicited, collected, and stored

at significant risk of theft by or exposure to nefarious parties.

      5.       Consequently, sometime in or around March 2021, hackers breached

ParkMobile’s data environment and accessed the sensitive user data that it solicited,

collected and stored, and had promised to secure (“Data Breach”).

      6.       Initially, ParkMobile represented that no data had been stolen in the

Data Breach. On April 12, 2021, however, KrebsOnSecurity, an online security

blog, reported that nefarious parties were selling sensitive data on 21 million

ParkMobile customers. The data reportedly included customer email addresses,

dates of birth, phone numbers, license plate numbers, hashed passwords, and mailing

addresses. Gemini Advisory, a sophisticated threat intelligence firm confirmed

KrebsOnSecurity’s report.

      7.       On April 13, 2021—after KrebsOnSecurity had publicly reported the

Data Breach had exposed sensitive data—ParkMobile acknowledged that sensitive

had indeed been stolen in its Data Breach and recommended but, unusually, did not

require users change their passwords.

      8.       ParkMobile attempted to downplay the Data Breach, claiming only

“basic” user data was stolen, claiming no credit card data had been compromised

and only encrypted passwords had been stolen. The reality, however, is that the


                                           3
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 4 of 31




supposedly “basic” information stolen from ParkMobile is highly valuable and can

be used to cause great harm to ParkMobile’s users.

      9.       KrebsOnSecurity reported that the ParkMobile data was being sold for

an “insanely high” price.      Understandably so, the types of data stolen from

ParkMobile can be used to facilitate a host of fraudulent activity, causing harm to

ParkMobile’s users.

      10.      Plaintiff Sait Kurmangaliyev used ParkNYC, ParkMobile’s application

for parking in New York City. ParkNYC is owned and operated by ParkMobile and,

like ParkMobile, was impacted by the Data Breach. Sait received a notice from

Credit Karma that his information was exposed in ParkMobile’s Data Breach.

Around the same time, Plaintiff noticed an increase in spam directed towards him.

Plaintiff remains at a continued risk of harm due to the exposure and potential misuse

of his personal data by criminal hackers.

      11.      As such, Plaintiff brings this Complaint on behalf of persons who’s

personally identifying information and other sensitive data was stolen during the

Data Breach. Plaintiff asserts claims for negligence, negligence per se, and for

declaratory and injunctive relief.




                                            4
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 5 of 31




                                     PARTIES

      12.   Plaintiff Sait Kurmangaliyev is a resident of Brooklyn, New York. He

used ParkMobile’s parking application for New York City, called ParkNYC. He

received a notice that his information was exposed during the Data Breach.

Plaintiff’s information was included in the batch of information on 21 million

ParkMobile users for sale on the dark web. After the Data Breach, Kurmangaliyev

noticed an increase in spam calls.

      13.     Defendant ParkMobile, LLC owns and operates the ParkMobile

parking application for smart phones and devices. Defendant ParkMobile, LLC is a

Delaware Limited Liability Company with its principal place of business at 1100

Spring Street NW, Atlanta, Georgia. Defendant is a citizen of Georgia. The sole

member of Defendant ParkMobile, LLC is ParkMobile USA, Inc. Member

ParkMobile USA, Inc. is a Delaware corporation with its principal place of business

at 1100 Spring Street NW, Atlanta, Georgia. ParkMobile USA, Inc. is a citizen of

Georgia.

                         JURISDICTION AND VENUE

      14.    This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1332(d), the Class Action Fairness Act, which affords federal courts with

original jurisdiction over cases where any member of the plaintiff class is a citizen


                                         5
          Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 6 of 31




of a state different from any defendant, and where the amount in controversy exceeds

$5,000,000, exclusive of interest and costs. Here, Plaintiff is diverse from Defendant

because Plaintiff resides in New York and ParkMobile resides in Georgia, where it

and its sole member are headquartered. Plaintiff alleges that, in the aggregate, the

claims of all purported class members exceed $5,000,000, exclusive of interest and

costs.

         15.   Defendant is a Delaware LLC with its principal place of business in

Atlanta, Georgia. Defendant is a citizen of Georgia. Its sole member, ParkMobile

USA, Inc. is also a citizen of Georgia. Plaintiff is a citizen of New York. Minimal

diversity requirement under CAFA is met.

         16.   This Court has general personal jurisdiction over Defendant because

Defendant and its sole member are citizens of the State of Georgia, are headquartered

and operate their principal place of business in Atlanta, Georgia. Defendant has

minimum contacts with Georgia because it is located there and conducts substantial

business there, and Plaintiffs’ claims arise from ParkMobile’s conduct in Georgia.

         17.   This Court is the proper venue for this case pursuant to 28 U.S.C.

§ 1391(a) and (b) because Defendant and its sole member reside in this District, a

substantial part of the events and omissions giving rise to Plaintiff’s claims occurred




                                          6
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 7 of 31




in Georgia and because ParkMobile conducts a substantial part of its business within

this District.

                                     BACKGROUND

A.        ParkMobile Collects Sensitive Information from Users.

          18.    ParkMobile is an application for smart devices, phones, and computers

that provide parking-related services. ParkMobile claims to “help[] millions of

people easily find an pay for parking on their mobile devices” and help users “to

quickly pay for street and garage parking without having to use a meter or kiosk.”1

Additionally, ParkMobile providers parking reservations for concerns, sporting

events, airports, campuses and other venues.2

          19.    ParkMobile operates in at least 42 different states and provides parking-

related services for over 550 venues, including 450 cities throughout the United

States. ParkMobile’s state-specific applications may have different names. For

example, ParkMobile developed and fully operated the ParkNYC application, which

provides ParkMobile’s parking services to New York City users. However, in effect,

the ParkNYC application is the same as ParkMobile.



1
 About ParkMobile, ParkMobile.io (last visited Jun. 28, 2021),
https://parkmobile.io/company/
2
    Id.

                                              7
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 8 of 31




          20.   ParkMobile claims its “Mission” is to “make parking easier” by

“creating tech-based solutions that power smart mobility and make parking hassles

of the past obsolete.”3 ParkMobile further states its “innovative solutions . . .

eliminate friction while maximizing convenience and efficiency.”4

          21.   ParkMobile represents itself as a trusted leader in technology and smart

applications, calling itself a “Vanguard” of travel and technology. It claims its team

members have “a wide range of experience in everything from software

development to commercial real estate” which “better connect[s] the practicalities

of parking with tech-based solutions that make it hassle free.”5

          22.   It further represents that its team is made up of “Smart People” who

“Build[] Smart Solutions” and “[p]erson by person, [it] has put together an awesome

team that does great work and has a great time doing it.”6

          23.   ParkMobile represents that its core values include “a healthy obsession

with the customer experience” and “[f]rom [its] app and online tools to [its] customer

service team . . . [it] make[s] every interaction with ParkMobile and [its] products,


3
    Id.
4
    Id.
5
    Id.
6
 Careers, ParkMobile.io (last visited Jun. 28, 2021),
https://parkmobile.io/company/careers/

                                            8
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 9 of 31




perfect.” It claims to hold itself to “a higher standard” and expresses that it “own[s]

[its] commitments and are accountable.”




       Image 1. A picture of ParkMobile’s description of its “Core Values”

      24.    In providing its parking-related service to users, ParkMobile collects

sensitive user data. For example, ParkMobile collects users’ names, license plate

numbers, email addresses, phone numbers, vehicle nicknames, passwords, and home

addresses. Additionally, ParkMobile collects and retains information on users’

locations. ParkMobile recognized the importance of protecting this data. For

instance, in 2012, it wrote: “There are numerous methods by which hackers may




                                          9
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 10 of 31




steal information . . . and the entry of personal data is at risk at any time depending

on [one’s] physical surroundings and the security of [one’s] network or device.”7

          25.   ParkMobile assures users, however, that their sensitive data is safe with

ParkMobile. For example, ParkMobile’s “Member Services” promised users that

“ParkMobile utilizes industry standard encryption methods to ensure cardholder

details (name, credit card number, etc.) are stored using strong encryption

algorithms.”8 ParkMobile further claims it “has been audited to ensure that [its]

cardholder capture, handling, encryption, and storage are all compliant with industry

methods.”9 ParkMobile also represents that it uses “trusted methods to ensure

cardholder data is protected[.]”

          26.   Instead, ParkMobile warns that the real risk is not the theft of

information from it, but rather, from the users themselves: “While Parkmobile

utilizes trusted methods to ensure cardholder data is protected, it is outside the scope

of the Parkmobile security to ensure that a customer computer or mobile phone is




7
 Member Services, Is my account and credit card information safe?,
ParkMobile.io (Feb. 21, 2012), https://support.parkmobile.io/hc/en-
us/articles/203299650-Is-my-account-and-credit-card-information-safe-
8
    Id.
9
    Id.

                                            10
            Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 11 of 31




not compromised.”10 ParkMobile then claims that there are many ways in which

users’ data may be stolen from their own devices.

           27.   As it turns out, ParkMobile was wrong. The real risk was not from its

users, but from ParkMobile. On March 26, 2021, ParkMobile disclosed it had been

the subject of a “cybersecurity incident” and “launched an investigation” in

response.11

B.         ParkMobile’s Inadequate Data Security Measures Exposed Users’
           Sensitive Data

           28.   After the Data Breach, ParkMobile admitted it had identified a

“vulnerability in a third-party software that [it] use[d].”         Initially, however,

ParkMobile claimed that “no sensitive data or Payment Card Information . . . was

affected.”12

           29.   As the investigation progressed, ParkMobile learned that sensitive data

had indeed been exposed. Less than three weeks after its initial notice, ParkMobile

admitted that its “investigation has confirmed that basic user information—license

plate numbers . . . email addresses and/or phone numbers, and vehicle nicknames—

10
     Id.
11
  Update: Security Notification – March 2021, ParkMobile.io (last visited Jun. 28,
2021), https://support.parkmobile.io/hc/en-us/articles/360058639032-Update-
Security-Notification-March-2021
12
     Id. described in the section titled “Previous Notification from March 26, 2021”).

                                            11
            Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 12 of 31




[were] accessed.”13      ParkMobile also disclosed that mailing addresses may have

been affected. ParkNYC issued the same notice on the data breach, noting that

ParkMobile, the developer of the ParkNYC app, became aware of a cybersecurity

incident linked to a vulnerability in a third-party software.”14

           30.   ParkMobile’s second notification may have been prompted by a

KrebsOnSecurity article that identified a batch of data for sale on the dark web that

included information on 21 million ParkMobile’s users.15 KrebsOnSecurity reported

that the stolen data included customer email addresses, dates of birth, phone

numbers, license plate numbers, hashed passwords and mailing addresses.16 Gemini

Advisory, a sophisticated threat intelligence company based in New York,

confirmed KrebsOnSecurity’s report on batch of data for sale on the dark web.17 The

stolen data was available for sale at an “insanely high price.”18


13
     Id. (described in the section titled “Previous Notification from April 13, 2021”).
14
  ParkNYC Security Notice, ParkNYC.zendesk.com (last visited Jun. 28, 2021),
https://parknyc.zendesk.com/hc/en-us/articles/360060887852
15
  Brian Krebs, ParkMobile Breach Exposes License Plate Data, Mobile Numbers
of 21M Users, KrebsOnSecurity (Apr. 12, 2021),
https://krebsonsecurity.com/2021/04/parkmobile-breach-exposes-license-plate-
data-mobile-numbers-of-21m-users/
16
     Id.
17
     Id.
18
     Id.

                                            12
          Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 13 of 31




         31.   ParkMobile acknowledged that, after the Data Breach, it needed to take

measures to enhance its cybersecurity. For example, in its March 26, 2021 notice,

ParkMobile noted that it had: “taken additional precautionary steps since learning of

the incident, including eliminating the third-party vulnerability, maintaining our

security, and continuing to monitor our systems.”19           Furthermore, although it

claimed to have taken “extensive measures to protect user passwords,” ParkMobile

recommended that users change their passwords and provided instructions to do so

because “encrypted passwords were accessed[.]”20               KrebsOnSecurity noted,

however, that it was unusual that ParkMobile was not requiring users to change their

passwords given that those passwords had been stolen.21

         32.   Nearly a month after the Data Breach, ParkMobile reported it needed

to continue to take efforts to “maintain [its] security and monitor [its] systems.”22

C.       ParkMobile Knew It Needed to Protect Users’ Sensitive Data

         33.   As a technology leader providing cloud-based services, ParkMobile

knew, or should have known, that it needed to implement measures to adequately


19
     Id. (described in the section titled “Previous Notification from March 26, 2021”).
20
     Id. (described in the section titled “Update: April 15, 2021”).
21
     Krebs, supra note 15.
22
  Update: Security Notification, supra note 11 (described in the section titled
“Previous Notification from April 15, 2021”).

                                            13
          Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 14 of 31




protect sensitive data.     Indeed, ParkMobile consistently represented that it

technologically sophisticated and a leader in technological innovation.

        34.   Additionally, in its notices on the Data Breach, ParkMobile

acknowledged it was bound to implement certain, basic security measures to protect

passwords and payment card data. In fact, as far back as 2012, ParkMobile wrote

that it “is a PCI Level 1 Vendor” meaning it had to “ensure that our cardholder

capture, handling, encryption and storage [were] all compliant with industry

methods.”23

        35.   Other sources have also provided warnings to companies like

ParkMobile of the need to protect sensitive data.

        36.   For example, the FTC has also issued numerous guidelines for

businesses highlighting the importance of reasonable data security practices. The

FTC notes the need to factor data security into all business decision-making.24

According to the FTC, data security requires: (1) encrypting information stored on

computer networks; (2) retaining payment card information only as long as



23
     See Member Services, supra note 7.
24
   Federal Trade Comm’n, Start with Security A Guide For Business, Lessons
Learned from FTC Cases (June 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-
startwithsecurity.pdf.

                                          14
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 15 of 31




necessary; (3) properly disposing of personal information that is no longer needed;

(4) limiting administrative access to business systems; using industry tested and

accepted security methods; (5) monitoring activity on         networks to uncover

unapproved activity; (6) verifying that privacy and security features function

properly; (7) testing for common vulnerabilities; and (8) updating and patching

third-party software.25

      37.    The FTC treats the failure to employ reasonable and appropriate

measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5(a) of the FTC Act.

      38.    As such, the FTC has issued orders against businesses that failed to

employ reasonable measures to secure sensitive payment card data. See In the matter

of Lookout Services, Inc., No. C-4326, ⁋ 7 (June 15, 2011) (“[Defendant] allowed

users to bypass authentication procedures” and “failed to employ sufficient measures

to detect and prevent unauthorized access to computer networks, such as employing

an intrusion detection system and monitoring system logs.”); In the matter of DSW,

Inc., No. C-4157, ⁋ 7 (Mar. 7, 2006) (“[Defendant] failed to employ sufficient



25
  Id.; Federal Trade Comm’n, Protecting Personal Information, A Guide For
Business (Oct. 2016), https://www.ftc.gov/system/files/documents/plain-
language/pdf-0136_proteting-personal-information.pdf.

                                         15
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 16 of 31




measures to detect unauthorized access.”); In the matter of The TJX Cos., Inc., No.

C-4227 (Jul. 29, 2008) (“[R]espondent stored . . . personal information obtained to

verify checks and process unreceipted returns in clear text on its in-store and

corporate networks[,]” “did not require network administrators . . . to use different

passwords to access different programs, computers, and networks[,]” and “failed to

employ sufficient measures to detect and prevent unauthorized access to computer

networks . . .”); In the matter of Dave & Buster’s Inc., No. C-4291 (May 20, 2010)

(“[Defendant] failed to monitor and filter outbound traffic from its networks to

identify and block export of sensitive personal information without authorization”

and “failed to use readily available security measures to limit access between instore

networks . . .”). These orders, which all proceeded ParkMobile’s Data Breach,

further clarify the measures businesses must take to meet their data security

obligations.

D.    ParkMobile’s Data Breach Harmed Plaintiff and the Class

      39.      Plaintiff’s and the Class’s data exposed in the Data Breach constitute

the type of data specifically targeted by and valuable to hackers.

      40.      Indeed, hackers increasingly sell these sensitive records on the black

market to purchasers who seek to use the personally identifying information to create




                                          16
           Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 17 of 31




fake IDs, make fraudulent transactions, obtain loans or commit other acts of identity

theft.26

       41.     The risk of identity theft after a data breach is lasting. The U.S.

Government Accountability Office’s research into the effects of data breaches found

that “in some cases, stolen data may be held for up to a year or more before being

used to commit identity theft. Further, once stolen data has been sold or posted on

the Web, fraudulent use of that information may continue for years. As a result,

studies that attempt to measure the harm resulting from data breaches cannot rule

out the significant risk of future harm.”27

       42.     Plaintiff used and provided information to ParkNYC, ParkMobile’s

application for its users in New York City. ParkNYC solicited sensitive information

from Plaintiff, including his name, license plate number, email address, mailing

address, and other information.       Plaintiff provided the information ParkNYC

requested.



26
  How do hackers make money from your stolen data?, Emsisoft.com (Feb. 20,
2020), https://blog.emsisoft.com/en/35541/how-do-hackers-make-money-from-
your-stolen-data/
27
  Report to Congressional Requesters, Data Breaches Are Frequent, but Evidence
of Resulting Identity Theft Is Limited; However, the Full Extent Is Unknown 29
(Jun. 2007), http://www.gao.gov/new.items/d07737.pdf (last accessed Nov. 30,
2018).

                                          17
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 18 of 31




      43.    Around March 2021, Plaintiff received a notice from Credit Karma

stating: “In March 2021, ParkMobile’s database was allegedly breached. Even if

you don’t use your ParkMobile account anymore, it’s important to protect any info

that was exposed.” Credit Karma further warns that Plaintiff’s data, including, but

not limited to, his name, date of birth, email address, password and phone number,

were exposed.

      44.    Plaintiff and the Class, having had their data exposed by ParkMobile,

face a continued risk that their sensitive data will be used for a nefarious purpose,

causing them harm. Plaintiff already reported seeing a noticeable increase in spam

shortly after the Data Breach, making it likely that the increase in spam is a direct

result of the theft of Plaintiff’s data from ParkMobile.

                             CLASS ALLEGATIONS

      45.    Plaintiff brings this action on behalf of himself and all other similarly

situated Class members pursuant to Rule 23(a), (b)(2) and (b)(3) of the Federal Rules

of Civil Procedure and seek certification of the following Nationwide Class:

      All individuals that received or were otherwise sent notice that their
      data was potentially compromised due to ParkMobile’s Data Breach.

      46.    Excluded from the class is ParkMobile and its subsidiaries and

affiliates; all employees of ParkMobile; all persons who make a timely election to



                                          18
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 19 of 31




be excluded from the class; government entities; and the judge to whom this case is

assigned and his/her immediate family and court staff.

       47.    Plaintiff reserves the right to, after conducting discovery, modify,

expand or amend the above Class definition or to seek certification of a class or

subclasses defined differently than above before any court determines whether

certification is appropriate.

       48.    Numerosity. Consistent with Rule 23(a)(1), the members of the Class

are so numerous and geographically dispersed that joinder of all Class members is

impracticable. Plaintiff believes that there are hundreds of thousands of members of

the Class. The number of reportedly impacted individuals already exceeds 100,000,

and Plaintiff believes additional entities and persons may have been affected by the

Data Breach. The precise number of class members, however, is unknown to

Plaintiff.   Class members may be identified through objective means.         Class

members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. mail, electronic

mail, internet postings, and/or published notice.

       49.    Commonality and Predominance. Consistent with Fed. R. Civ. P.

23(a)(2) and with 23(b)(3)’s commonality and predominance requirements, this

action involves common questions of law and fact which predominate over any


                                         19
       Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 20 of 31




questions affecting individual Class members. These common questions include,

without limitation:

             a. Whether ParkMobile knew or should have known that its data
                environment and cybersecurity measures created a risk of a data
                breach;

             b. Whether ParkMobile controlled and took responsibility for
                protecting Plaintiff’s and the Class’s data when solicited that data,
                collected it, and stored it on its servers;

             c. Whether ParkMobile’s security measures were reasonable in light
                of the FTC data security recommendations, state laws and
                guidelines, industry standards, and common recommendations
                made by data security experts;

             d. Whether ParkMobile owed Plaintiff and the Class a duty to
                implement reasonable security measures;

             e. Whether ParkMobile’s failure to adequately secure Plaintiff’s and
                the Class’s data constitutes a breach of its duty to institute
                reasonable security measures;

             f. Whether ParkMobile’s failure to implement reasonable data security
                measures allowed the breach of its data systems to occur and caused
                the theft of Plaintiff’s and the Class’s data;

             g. Whether reasonable security measures known and recommended by
                the data security community could have prevented the breach;

             h. Whether Plaintiff and the Class were injured and suffered damages
                or other losses because of ParkMobile’s failure to reasonably protect
                its data systems; and

             i. Whether Plaintiff and the Class are entitled to relief.



                                         20
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 21 of 31




       50.   Typicality. Consistent with Fed. R. Civ. P. 23(a)(3), Plaintiff is a

typical member of the Class. Plaintiff and the Class are each persons whose provided

data to ParkMobile, whose data resided on ParkMobile’s servers, and whose

personally identifying information was exposed in ParkMobile’s Data Breach.

Plaintiff’s injuries are similar to other class members and Plaintiff seeks relief

consistent with the relief due to the Class.

       51.   Adequacy. Consistent with Fed. R. Civ. P. 23(a)(4), Plaintiff is an

adequate representative of the Class because Plaintiff is a member of the Class and

is committed to pursuing this matter against ParkMobile to obtain relief for himself

and for the Class. Plaintiff has no conflicts of interest with the Class. Plaintiff has

also retained counsel competent and experienced in complex class action litigation

of this type, having previously litigated data breach cases. Plaintiff intends to

vigorously prosecute this case and will fairly and adequately protect the Class’s

interests.

       52.   Superiority. Consistent with Fed. R. Civ. P 23(b)(3), class action

litigation is superior to any other available means for the fair and efficient

adjudication of this controversy. Individual litigation by each Class member would

strain the court system because of the numerous members of the Class. Individual

litigation creates the potential for inconsistent or contradictory judgments and


                                          21
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 22 of 31




increases the delay and expense to all parties and the court system. By contrast, the

class action device presents far fewer management difficulties and provides the

benefits of a single adjudication, economies of scale, and comprehensive supervision

by a single court. A class action would also permit customers to recover even if their

damages are small as compared to the burden and expense of litigation, a

quintessential purpose of the class action mechanism.

      53.    Injunctive and Declaratory Relief. Consistent with Fed. R. Civ. P.

23(b)(2), Defendant, through its uniform conduct, acted or refused to act on grounds

generally applicable to the Class as a whole, making injunctive and declaratory relief

appropriate to the class as a whole.

                                 LEGAL CLAIMS

                                       COUNT I
                                       Negligence

      54.    Plaintiff repeats and re-alleges the allegations contained in every

preceding paragraph as if fully set forth herein.

      55.    ParkMobile owed a duty to Plaintiff and the members of the Class to

take reasonable care in managing and protecting the sensitive data it solicited from

Plaintiffs and the Class, and managed and stored. This duty arises from multiple

sources.



                                          22
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 23 of 31




      56.    ParkMobile owed a common law duty to Plaintiff and the Class to

implement reasonable data security measures because it was foreseeable that hackers

would target ParkMobile’s data systems and servers containing Plaintiff’s and the

Class’s sensitive data and that, should a breach occur, Plaintiff and the Class would

be harmed.     ParkMobile alone controlled its technology, infrastructure, and

cybersecurity. It further knew or should have known that if hackers breached its

data systems, they would extract sensitive data and inflict injury upon Plaintiff and

the Class. Furthermore, ParkMobile knew or should have known that if hackers

accessed the sensitive data, the responsibility for remediating and mitigating the

consequences of the breach would largely fall on individual persons whose data was

impacted and stolen. Therefore, the Data Breach, and the harm it caused Plaintiff

and the Class, was the foreseeable consequence of ParkMobile’s unsecured,

unreasonable data security measures.

      57.    Additionally, Section 5 of the Federal Trade Commission Act

(“FTCA”), 15 U.S.C. § 45, required ParkMobile to take reasonable measures to

protect Plaintiff’s and the Class’s sensitive data and is a further source of

ParkMobile’s duty to Plaintiff and the Class. Section 5 prohibits unfair practices in

or affecting commerce, including, as interpreted and enforced by the FTC, the unfair

act or practice by businesses like ParkMobile of failing to use reasonable measures


                                         23
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 24 of 31




to protect sensitive data. ParkMobile, therefore, was required and obligated to take

reasonable measures to protect data it possessed, held, or otherwise used. The FTC

publications and data security breach orders described herein further form the basis

of ParkMobile’s duty to adequately protect sensitive information. By failing to

implement reasonable data security measures, ParkMobile acted in violation of § 5

of the FTCA.

      58.    ParkMobile is obligated to perform its business operations in

accordance with industry standards. Industry standards are another source of duty

and obligations requiring ParkMobile to exercise reasonable care with respect to

Plaintiff and the Class by implementing reasonable data security measures that do

not create a foreseeable risk of harm to Plaintiff and the Class.

      59.    Finally, ParkMobile assumed the duty to protect users’ sensitive data

by soliciting, collecting, and storing users’ data and, additionally, by representing to

consumers that it would keep their data safe.

      60.    ParkMobile breached its duty to Plaintiff and the Class by

implementing unreasonable data security measures that it knew or should have

known could cause a Data Breach. As a self-proclaimed technology “Vanguard”,

ParkMobile knew or should have known that hackers might target sensitive data that

ParkMobile solicited and collected on its users and, therefore, needed to use


                                          24
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 25 of 31




reasonable data security measures to protect against a Data Breach.           Indeed,

ParkMobile acknowledged it was subject to certain standards to protect cardholder

data and password information and utilize other industry standard data security

measures. ParkMobile, furthermore, represented to users that their data was safe

with ParkMobile.

      61.    ParkMobile was fully capable of preventing the Data Breach.

ParkMobile, as a smart technology expert, knew or should have known of data

security measures required or recommended by the FTC, state laws and guidelines,

and other data security experts which, if implemented, would have prevented the

Data Breach from occurring at all, or limited and shortened the scope of the Data

Breach. ParkMobile thus failed to take reasonable measures to secure its system,

leaving it vulnerable to a breach.

      62.    As a direct and proximate result of ParkMobile’s negligence, Plaintiff

and the Class have suffered and will continue to suffer injury, including the ongoing

risk that their data will be used nefariously against them or for fraudulent purposes.

                                    COUNT II
                                 Negligence Per Se

      63.    Plaintiff repeats and re-alleges the allegations contained in every

preceding paragraph as if fully set forth herein.



                                          25
          Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 26 of 31




         64.    ParkMobile’s unreasonable data security measures and failure to timely

notify Plaintiff and the Class of the Data Breach violates Section 5 of the FTC Act.

Although the FTC Act does not create a private right of action, both require

businesses to institute reasonable data security measures and breach notification

procedures, which ParkMobile failed to do.

         65.    Section 5 of the FTCA, 15 U.S.C. §45, prohibits “unfair. . . practices in

or affecting commerce” including, as interpreted and enforced by the FTC, the unfair

act or practice by businesses like ParkMobile of failing to use reasonable measures

to protect users’ sensitive data. The FTC publications and orders described above

also form the basis of ParkMobile’s duty.28

         66.    ParkMobile violated Section 5 of the FTC Act by failing to use

reasonable measures to protect users’ personally identifying information and

sensitive data and by not complying with applicable industry standards.

ParkMobile’s conduct was particularly unreasonable given the sensitive nature and

amount of data it stored on its users and the foreseeable consequences of a Data

Breach should ParkMobile fail to secure its systems.




28
     See supra, note 75 (listing orders).

                                            26
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 27 of 31




      67.       ParkMobile’s violation of Section 5 of the FTC Act constitutes

negligence per se.

      68.       Plaintiff and the Class are within the class of persons Section 5 of the

FTCA (and similar state statutes) was intended to protect. Additionally, the harm

that has occurred is the type of harm the FTC Act (and similar state statutes) was

intended to guard against. The FTC has pursued over fifty enforcement actions

against businesses which, as a result of their failure to employ reasonable data

security measures and avoid unfair and deceptive practices, caused the same type of

harm suffered by Plaintiff and the Class.

      69.       As a direct and proximate result of ParkMobile’s negligence per se,

Plaintiff and the Class have suffered and continue to suffer injury.

                                       COUNT III

                           Declaratory and Injunctive Relief

      70.       Plaintiff repeats and re-alleges the foregoing allegations as if fully set

forth herein.

      71.       Under the Declaratory Judgment Act, 28 U.S.C. §§2201, et seq., this

Court is authorized to enter a judgment declaring the rights and legal relations of the

parties and grant further necessary relief. Furthermore, the Court has broad authority




                                            27
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 28 of 31




to restrain acts, such as those alleged herein, which are tortious and which violate

the terms of the federal and state statutes described above.

      72.    An actual controversy has arisen in the wake of the Data Breach at issue

regarding Defendant’s common law and other duties to act reasonably with respect

to safeguarding the data of Plaintiff and the Class. Plaintiff alleges ParkMobile’s

actions in this respect were inadequate and unreasonable and, upon information and

belief, remain inadequate and unreasonable. Additionally, Plaintiff and the Class

continue to suffer injury due to the continued and ongoing threat of additional fraud

against them or on their accounts.

      73.    Pursuant to its authority under the Declaratory Judgment Act, this Court

should enter a judgment declaring, among other things, the following:

             a. ParkMobile owed, and continues to owe a legal duty to secure the

                sensitive information with which it is entrusted, specifically

                including information it obtains from its customers, and to notify

                impacted individuals of the Data Breach under the common law,

                Section 5 of the FTC Act;

             b. ParkMobile breached, and continues to breach, its legal duty by

                failing to employ reasonable measures to secure its customers’

                personal information; and,


                                         28
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 29 of 31




             c. ParkMobile’s breach of its legal duty continues to cause harm to

                 Plaintiff and the Class.

      74.    The Court should also issue corresponding injunctive relief requiring

ParkMobile to employ adequate security protocols consistent with industry

standards to protect its users’ (i.e. Plaintiff’s and the Class’s) data.

      75.    If an injunction is not issued, Plaintiff and the Class will suffer

irreparable injury and lack an adequate legal remedy in the event of another breach

of ParkMobile’s data systems. If another breach of ParkMobile’s data systems

occurs, Plaintiff and the Class will not have an adequate remedy at law because many

of the resulting injuries are not readily quantified in full and they will be forced to

bring multiple lawsuits to rectify the same conduct. Simply put, monetary damages,

while warranted to compensate Plaintiff and the Class for their out-of-pocket and

other damages that are legally quantifiable and provable, do not cover the full extent

of injuries suffered by Plaintiff and the Class, which include monetary damages that

are not legally quantifiable or provable.

      76.    The hardship to Plaintiff and the Class if an injunction does not issue

exceeds the hardship to ParkMobile if an injunction is issued.

      77.    Issuance of the requested injunction will not disserve the public interest.

To the contrary, such an injunction would benefit the public by preventing another


                                            29
        Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 30 of 31




data breach, thus eliminating the injuries that would result to Plaintiff, the Class, and

the public at large.

                              PRAYER FOR RELIEF

      78.    Wherefore, Plaintiff, on behalf of himself and the Class, requests that

this Court award relief as follows:

             a. An order certifying the class and designating Plaintiff as the Class

                 Representative and their counsel as Class Counsel;

             b. An award to Plaintiff and the proposed Class members of damages

                 with pre-judgment and post-judgment interest;

             c. A declaratory judgment in favor of Plaintiff and the Class;

             d. Injunctive relief to Plaintiff and the Class;

             e. An award of attorneys’ fees and costs as allowed by law; and

             f. An award such other and further relief as the Court may deem

                 necessary or appropriate.

                            JURY TRIAL DEMANDED

      79.    Plaintiff hereby demands a jury trial for all the claims so triable.




                                           30
       Case 1:21-cv-02745-SCJ Document 1 Filed 07/08/21 Page 31 of 31




                                   Respectfully submitted,

Dated: July 8, 2021                /s/ MaryBeth V. Gibson
                                   MaryBeth V. Gibson
                                   THE FINLEY FIRM, P.C.
                                   3535 Piedmont Road
                                   Building 14, Suite 230
                                   Atlanta, GA 30305
                                   Telephone: (404) 320-9979
                                   Facsimile (404) 320-9978
                                   mgibson@thefinleyfirm.com

                                   Brian C. Gudmundson (pro hac vice
                                   forthcoming)
                                   Michael J. Laird (pro hac vice forthcoming)
                                   Rachel K. Tack (pro hac vice forthcoming)
                                   ZIMMERMAN REED LLP
                                   1100 IDS Center
                                   80 South 8th Street
                                   Minneapolis, MN 55402
                                   Telephone: (612) 341-0400
                                   Facsimile: (612) 341-0844
                                   brian.gudmundson@zimmreed.com
                                   michael.laird@zimmreed.com
                                   rachel.tack@zimmreed.com

                                   Bryan L. Bleichner (pro hac vice
                                   forthcoming)
                                   CHESTNUT CAMBRONNE, PA
                                   100 Washington Ave. S., Suite 1700
                                   Minneapolis, MN 55401
                                   Telephone: (612) 339-7300
                                   bbleichner@chestnutcambronne.com




                                    31
